DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/29/2021 has been entered.
 
Response to Arguments
Regarding the previous 35 U.S.C. 112(f) claim interpretation, the previous 35 U.S.C. 112(f) claim interpretation is withdrawn in light of present remarks and claims. 
Regarding the previous Double Patenting rejection, Applicants discuss that “claims in U.S. Patent Application No. 15/856,728 are directed to personalized driving lane planning with on-the-fly detection of driving lanes; while claims of the instant application are directed to achieving human-like driving lane planning based on models that model average human driving behavior under different conditions; however, the instant application claims describe obtaining a plurality of driving lane control models, each of which is derived based on recorded human driving data associated with a plurality of people under a different driving condition” and “selecting one of the plurality of driving lane control models based on a current driving condition 
Applicant’s arguments filed on 03/29/2021 have been fully considered and are persuasive.  The previous prior art rejections have been withdrawn.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 1-21 is/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-4, 6-11, 13-18, 20-21 of copending Application No. 15856728 (reference application). Patent claim 1 of copending Application No. 15856728 recites receiving sensor data, detecting a current lane, selecting one of a plurality of personalized lane control models, obtaining information, retrieving a personalized lane control, planning lane control.  Therefore, patent claim 1 of copending Application No. 15856728 is in essence a “species” of the generic invention of Application No. 15845294 claim 1.  Patent claim 8 of  of copending Application No. 15856728 is in essence a “species” of the generic invention of Application No. 15845294 claim 15.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-4, 6-11, 13-18, 20-21 of copending Application No. 15856728 anticipates claims 1-21 of the present Application No. 15845294.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELINA M SHUDY whose telephone number is (571)272-6757.  The examiner can normally be reached on M - F 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Angelina Shudy
Primary Examiner
Art Unit 3668



/Angelina Shudy/Primary Examiner, Art Unit 3668